785 F.2d 311
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LEROY WILLIAMS, Petitioner-Appellant,v.MICHAEL DUTTON, WARDEN, Respondent-Appellee.
85-5437
United States Court of Appeals, Sixth Circuit.
1/9/86

ORDER
BEFORE:  MERRITT, JONES and NELSON, Circuit Judges.


1
This matter is before the Court on appellant's motion for appointment of counsel in this habeas corpus proceeding in which the district court issued a certificate of probable cause.  The appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the certified record and appellant's informal brief, this panel unanimously agrees that oral argument is not necessary.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Appellant is incarcerated pursuant to two convictions on charges of robbery in Tennessee.  His petition for a writ of habeas corpus alleges three grounds for relief; ineffective assistance of counsel, 'rubber stamp prosecution,' and mental impairment of the prosecuting attorney.  Even under the most liberal construction as required by Franklin v. Rose, 765 F.2d 82 (6th Cir. 1985), the latter two grounds simply fail to state any possible grounds for habeas corpus relief.  Barefoot v. Estelle, 463 U.S. 880 (1983).


3
With respect to the issue of ineffective assistance of counsel, appellant's petition does not allege, with any specificity, any conduct on the part of his attorney, that would indicate that the attorney rendered ineffective assistance within the meaning of Strickland v. Washington, ---- U.S. ----, 104 S.Ct. 2052, 80 L.Ed.2d 675 (1984).  Appellant's argument in this respect seems to center on a theory that his attorney somehow conspired with the trial court to deprive him of his due process rights.  However, he did not point to any occurrence to support this allegation in the proceedings before the district court.  The informal brief tendered on appeal is more coherent than the habeas petition, but since the specific allegations contained in the informal brief were not presented to the district court, they cannot properly be considered by this Court.  Herzog v. Secretary of Health, Educ. & Welfare, 686 F.2d 1154, 1161 (6th Cir. 1982); Michigan Chemical Corp. v. American Mutual Reinsurance Co., 728 F.2d 374 (6th Cir. 1984).


4
The questions on which the decision of this appeal depends are so unsubstantial as not to need further argument.  Rule 9(d)(3), Rules of the Sixth Circuit.


5
Therefore, it is ORDERED that appellant's motion for counsel be denied and the order of the district court dismissing the petition for a writ of habeas corpus be and hereby is affirmed.